Citation Nr: 0205149	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  98-12 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than April 22, 1996, 
for the grant of service connection for dysthymic disorder 
with anxiety.


REPRESENTATION

Appellant represented by:	Jacques P. Deplois, attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to 
December 1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
dysthymic disorder with anxiety as being secondary to 
service-connected degenerative disc disease superimposed on 
chronic lumbosacral strain and assigned a 100 percent 
evaluation, effective February 27, 1997.  The veteran stated 
that he felt an earlier effective date was warranted.

In a September 1999 decision, the Board granted an earlier 
effective date of April 22, 1996, for the grant of service 
connection for dysthymic disorder with anxiety, to include a 
100 percent evaluation as of that date.  Thereafter, the 
veteran filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (the Court).  In July 2001, the 
Court, noting that the law had recently changed in 2000 and 
that the veteran was entitled to consideration of his claim 
under the new law, vacated the Board decision and remanded it 
for compliance with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) and pursuant to Holliday v. Principi, 14 Vet. App. 280 
(2001).  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  An informal claim for a psychiatric disorder as being 
secondary to service-connected degenerative disc disease 
superimposed on chronic lumbosacral strain was received on 
April 22, 1996.

2.  There was no informal claim, formal claim, or written 
intent to file a claim for service connection for a 
psychiatric disorder as being secondary to degenerative disc 
disease superimposed on chronic lumbosacral strain prior to 
April 22, 1996.


CONCLUSION OF LAW

The legal criteria for an effective date prior to April 22, 
1996, for the grant of service connection for dysthymic 
disorder with anxiety have not been met.  38 U.S.C.A. 
§§ 5103A, 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.1, 3.155, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  In the January 1998 rating decision 
on appeal and the May 1998 and October 1998 statements of the 
case, the RO informed the veteran of the reasons and bases 
the effective date warranted for the grant of pension 
benefits is February 27, 1997.  Although the Board decided 
that an effective date earlier than February 1997 was 
warranted, the reasons and bases articulated in the rating 
decision and the statements of the case are applicable to the 
effective date of April 22, 1996, as the RO explained that 
such date was the first time the veteran had expressed an 
intent to file a claim for secondary service connection 
(while the Board, in September 1999, found an earlier date, 
the basis for the earlier date is the same basis that the RO 
used).  In the May 1998 statement of the case, the RO also 
included the pertinent regulations that applied to the 
veteran's claim for an earlier effective date.  In explaining 
the reasons and bases in the August 1998 statement of the 
case for the effective date assigned, the RO explained what 
evidence would be necessary to establish an effective date 
earlier than February 27, 1997, for the grant of service 
connection for a psychiatric disorder.  Correspondence copies 
of these determinations were mailed to the veteran's 
accredited representative at that time, the Oregon Department 
of Veterans Affairs (the veteran is now represented by a 
private attorney).  These determinations were not returned by 
the United States Postal Service as undeliverable, and thus 
the veteran and his representative are presumed to have 
received these notifications.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992) (discussing that the presumption 
of regularity of the administrative process applies to 
notices mailed by the VA)).

Also, although the September 1999 Board decision has been 
vacated, the veteran was notified of the laws and regulations 
that pertained to his claim and the reasons and bases for the 
Board's determination that an effective date of April 22, 
1996, and no earlier, was warranted for the grant of service 
connection for a psychiatric disorder.  The Board explained 
in detail what evidence would have been necessary to 
establish an earlier effective date.  

Following the July 2001 Court order, the Board provided the 
veteran and his representative with a 90-day period to submit 
additional argument and evidence, which letter was issued in 
October 2001.  No response was received by the veteran's 
representative, and he is presumed to have received the 
letter, as it was not returned as undeliverable.  
See Mindenhall, 7 Vet. App. at 274.  Thus, the Board finds 
that the veteran has been given ample notification of what 
information or evidence would be necessary to substantiate 
his claim and provided with an opportunity to submit 
additional argument and evidence.

As to obtaining relevant records, the veteran indicated that 
he had received treatment from VA for his psychiatric 
disorder.  The record reflects that the RO obtained the VA 
treatment records and associated them with the claims file.  
In compliance with the duty to assist, the RO provided the 
veteran with a VA examination.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Decision

The record reflects that prior to entrance into service, the 
veteran sustained an injury to his back in June 1987 while at 
work.  He had been at that job for six days.  He was 
diagnosed with a thoracic strain.  While being treated for 
his strain, he was diagnosed with psychogenic pain disorder 
with anxiety and depression and severe functional 
disturbance.  The veteran asserted at that time that he was 
unable to work as a result of the back injury.

In a November 1987 private medical record, the physician 
stated that it had been approximately six months since the 
injury and that the veteran still complained of back pain.  
He stated that previous examiners had found no significant 
abnormality and that the veteran had demonstrated "marked 
exaggeration and functional abnormalities" on his 
examination of the veteran.

In a February 1988 private medical record, the reporting 
examiner stated that there were no objective findings to 
support the veteran's subjective complaints and that it was 
the opinion of the panel of physicians that the veteran was 
making a conscious effort to deceive them in the course of 
the examination.  The physician noted that a psychiatric 
examination was indicated.  

The February 1988 psychiatric evaluation shows that the 
psychiatrist stated the 

following, in part:

On mental state examination, [the 
veteran] was a dark-haired, neatly and 
casually dressed gentleman.  He was 
generally cooperative and pleasant.  He 
gave his history in a somewhat naïve 
manner.  He was[,] at times[,] quite 
circumstantial and rambling.  He was very 
pain and disability oriented, presenting 
himself as extremely disabled and having 
a tremendous amount of functional 
behavior.  I had the subjective 
impression that he was a somewhat 
unreliable historian.  He did not appear 
unusually depressed or anxious.  He did 
appear angry at times, particularly at 
his compensation carrier.  He also 
reported a number of negative experiences 
in his [medical] care.  Overall, he gave 
the impression of a rather negativistic, 
obstructionist individual with a good 
deal of compensation[-]related behavior. 
. . .

[The veteran] completed a [Minnesota 
Multiphasic Personality Inventory].  The 
results are valid.  It suggests 
psychological defensiveness with a 
tendency to present himself in a good 
light and a naïve manner.  The profile 
suggests depression and nervousness.  
Individuals with his profile are 
frequently seen as upset or distressed.  
This may present as some agitation or 
with weakness, fatigue, or lack of 
initiative.  Hypochondriacal and somatic 
complaints are sometimes seen in this 
group.  Individuals with his profile are 
frequently described as pessimistic and 
worried, with a tendency to self-blame 
and neurotic type guilt.  The profile 
suggests social introversion and passive-
aggressive personality characteristics.

In my opinion, [the veteran] does not 
have any psychiatric problems as a result 
of the on-the-job injury.  In my opinion, 
he may have an underlying personality 
disorder of mixed type, with some 
passive-aggressive features, some 
negativism and chronic dysphoria.  In my 
opinion, [the veteran] is a likely 
candidate for malingering based on his 
personality and his behavior during the 
evaluation.  He appears to be a highly 
functional individual, with subjective 
complaints far out of proportion to 
objective findings, and a tendency to lay 
blame on treating doctors, the system, 
etc., for his problems and to really not 
appear very motivated toward 
rehabilitation.

The service medical records show that at entrance, the 
veteran denied ever having or having then recurrent back 
pain.  He stated "no" to having a prior history of any 
illness or injury.  The veteran signed this document 
attesting to the truth of this information.

A September 1990 psychiatric evaluation shows that the 
veteran reported several complaints, such as difficulties and 
discontent with his shipboard environment; complaints about 
medical care, officers and enlisted personnel; feelings of 
being inadequately cared for, threatened, frequently slighted 
and ignored; complaints of headaches, anxiety, dysphoria and 
anxiety about his situation; ideation about hurting himself 
or others; a long-standing history of feeling exploited by 
others, becoming grandiose, easily reacting with anger or 
counterattacking, reluctance to confide in others, and 
affective instability; intense anger; recurrent physical 
altercations; and feelings of emptiness and boredom.  He 
stated he was an infant when his parents divorced.  The 
veteran stated that his mother and stepfather reportedly had 
been abusive and uncaring.  The veteran described his school 
years as characterized by poor adjustment, academic 
difficulties, frequent suspensions, and recurrent fighting.  
The examiner entered an assessment of a personality disorder 
with paranoid and borderline features. 

It was concluded that the veteran had a behavioral disorder 
that was of such severity as to interfere with adequate 
service.  He was described as at constant risk to harm 
himself or others.  Administrative separation was 
recommended.  Pending this, it was recommended that he be 
held so as to decrease the likelihood of self-destructive or 
impulsive behavior.

On a dental health questionnaire in October 1990, the veteran 
reported nervousness.  On the October 1990 separation 
examination, he stated "yes" to ever having or having now 
depression or excessive worry.  It was noted that he was 
under psychiatric evaluation.  

On an original claim for VA compensation in April 1991, the 
veteran stated specifically that he was seeking compensation 
for "back injury," "injury to left ring finger, abnormal 
EKG, [and] hypertriglyceridemia."

On a May 1991 VA examination report, the veteran stated that 
his lower back pain affected his sex life and his 
relationship with his son.  Psychiatric examination was 
negative.  The examiner stated that the veteran recalled 
"some back pain before military."  The veteran reported 
that he had not had any gainful employment.  The examiner 
stated that the veteran was "aware of definite chronic 
symptoms of tension and depression."  He added that, "Low 
back pain is probably significantly increased by chronic 
tension and/or depression."  

VA treatment records dated from May 1991 to June 1991 do not 
show any treatment for a psychiatric disorder.

During a May 1992 hearing at the RO, the veteran stated, 
"[W]hen I graduated[,] it was [] embarrassing to be sitting 
on a bench graduating while my company [wa]s out there 
walking around and everything.  It really bothered me because 
my wife c[a]me down to see me graduate and I'm sitting on a 
bench so I've had nothing but problems.  I cannot play with 
my son like I used to; I can't do [any]thing."

A statement received from the veteran in December 1995 made 
no reference to any psychiatric abnormality.  He did refer to 
an inservice "injury."

In a January 1996 VA examination report, the examiner stated 
that the veteran reported that he found his job difficult to 
perform because of back pain but that he tolerated it because 
of his need to succeed as a husband and provide for his 
family.  The veteran stated that he did not have any appetite 
problems or difficulty sleeping if it were not for his back 
pain.

In March 1996, the veteran submitted a statement, stating 
that he was seeking service connection for heart problems due 
to an irregular heart beat.  

On April 22, 1996, a statement was received from the veteran 
in connection with a rating decision, which granted service 
connection for degenerative disc disease superimposed on 
chronic lumbosacral strain.  The veteran stated, "I am now 
on medication to help me sleep and to help relieve the stress 
and anxiety that have resulted from this injury's 
debilitating properties."

In a July 1996 private medical record, the physician stated 
that he had treated the veteran for his back disorder since 
October 1992.

In a July 1996 statement from the veteran, he stated that he 
disagreed with the RO's denial of service connection for an 
abnormal EKG.

In an August 1996 statement, the veteran reiterated, "I am 
now on medication to help me sleep and to help relieve the 
stress and anxiety that have resulted from this injury's 
debilitating properties."

In September 1996, the veteran filed a claim for a total 
rating for compensation based upon individual 
unemployability.  He attributed his unemployability to his 
service-connected back disorder.  He stated that this had 
been affecting his job performance and capabilities for 
several years.

In November 1996, the veteran submitted a notice of 
disagreement as to the denial of service connection for a 
heart disorder.  

In December 1996, in connection with a claim for a total 
rating for compensation based upon individual 
unemployability, the veteran referred to having been 
scheduled to see a psychiatrist for depression and to another 
doctor for testing for a learning disability.

A December 1996 VA treatment report shows that the 
psychiatrist stated that the veteran was unable to sleep, was 
angry, and had back pain.  He stated that the veteran had no 
thought disorder, that his mood was depressed, and that he 
was not suicidal or homicidal.  In January 1997, it was 
indicated that he was depressed and explosive with back pain.

In a January 1997 statement, the veteran stated that he was 
now seeing a psychiatrist at the VA and that she had placed 
him on medication to help him sleep and to help his 
depression.  He stated he wanted these records considered in 
his appeal.  

On February 27, 1997, the veteran submitted his claim for 
service connection for a psychiatric disorder, to include 
paranoia with borderline features and depression.

A February 1997 VA treatment record shows that the veteran 
had complaints of depression and forgetfulness in February 
1997.  He showed anxiety and depression.  He wanted a 
different psychiatrist.  His chief complaints were losing his 
temper, anger, difficulty communicating with people and 
paranoia.

In a March 1997 VA psychological assessment, it was stated 
that the veteran was being evaluated for paranoid trends.  
The veteran reported that he was married and had been 
unemployed since June 1996.  He complained that everyone was 
after him.  His wife of 15 years reported that if someone 
looked his way he thought that they were thinking negative 
thoughts about him.  She added that when people said 
innocuous things to him, he reacted as if he had been 
attacked.  The veteran's wife stated that the veteran saw 
negative things when she saw none.  The veteran reported that 
he had been tested and found to have several learning 
disabilities.  The examiner stated that testing showed that a 
memory deficit was present.  He added that the veteran's 
perceptions were very distorted in all situations and that he 
clearly did not experience the world in a normal way.  The 
examiner reported that the schizophrenia index of the 
Rorschach was positive due to the severity of the veteran's 
perceptual distortions.  He added that, due to the veteran's 
faulty reasoning, he could end up with erroneous conclusions.  
The examiner stated that the veteran had difficulty 
distinguishing the important from the trivial and stated that 
such tendency was extreme and often related to a borderline 
personality disorder.

The examiner described the veteran as extremely out of touch 
with his feelings and failing to be aware of and sensitive to 
the feelings of others.  He stated that this raised the 
possibility of a somatization disorder.  The examiner noted 
that repression and denial were powerfully active in the 
veteran's cognitive processing.  He added that the veteran 
lacked adequate cognitive modulation of affect (emotional 
blow-ups were to be anticipated).  He stated the veteran was 
withdrawn from human relationships and had retreated from 
human interaction, to include substituting a relationship 
with nature or inanimate objects.  The examiner opined that 
it was likely that the veteran had given up on getting 
emotional warmth from others.  He described the veteran as 
extremely oppositional and that he was guaranteed to get into 
conflicts with authority figures.  The examiner assessed that 
the veteran hated to be told what to do and noted that 
passive aggressive behavior was likely commonplace.  He 
stated that most of the information in the assessment of his 
depression came from the veteran's wife.  The veteran's wife 
had stated that the veteran had no interest in anything, even 
eating.  She stated that the veteran was awake most of the 
night, every night and would get approximately one to two 
hours of sleep at night and did not nap during the day.  The 
veteran's wife stated the veteran was tired and slowed down 
all the time.  The examiner stated that psychomotor 
retardation was evident and that the veteran saw himself as a 
bad person whom others did not want to be around.  He stated 
the veteran was quite indecisive and wished that he were dead 
most of the time.  The examiner noted that the veteran had no 
history of suicide attempts.  The veteran stated that he 
would not try to kill himself because his son loved him and 
he had been told that suicide was wrong.

The examiner described the veteran's case as incredibly 
complex.  He stated that the veteran had learning 
disabilities in the areas of reading and writing and was 
severely depressed.  He added that the veteran suffered from 
severe back pain that could be organic or psychogenic.  He 
noted that some sort of psychotic process was going on 
resulting in paranoid delusions.  The examiner stated that 
severely distorted perceptions were present and possibly were 
related to the same reality disturbance.  He noted there was 
no clear evidence of hallucinations or gross cognitive 
disorganization to warrant a diagnosis of schizophrenia or 
schizoaffective disorder.  The examiner stated that a 
diagnosis of delusional disorder was justified.  He opined 
that memory impairment and poor test performance was possibly 
due to severe depression and massive repression, but that an 
organic source should be assumed until it could be clearly 
ruled out.  The examiner stated that the veteran's conscious 
disconnection from his emotional life and history of problems 
with back pain supported the diagnosis of somatization 
disorder.  He concluded that it was impossible to make a 
diagnosis about a personality disorder until there was more 
clinical resolution of his symptomatology.

The diagnostic impressions were reading disorder, disorder of 
written expression, chronic, severe major depressive 
disorder, delusional disorder, persecutory type, and 
provisional somatization disorder.  The examiner noted that 
dementia was to be ruled-out.  He associated chronic back 
pain, financial difficulties, inability to function sexually, 
and an inability to care for himself with the diagnoses.  The 
global assessment of functioning (GAF) was 25 and had been as 
high as 50 in the previous year.  The examiner stated that 
possibility of an organic brain syndrome had to be fully 
explored.

In a July 1997 VA psychiatric evaluation report, the examiner 
stated that the veteran reported that while in service, he 
remembered that the people on his ship threatened to throw 
him overboard.  The veteran reported that he had become 
disgusted and depressed after a finger injury.  He stated 
that his superior officer had ordered that he be beaten after 
a disciplinary infraction.  The veteran reported that a 
psychiatric evaluation had been ordered, with which his 
commander disagreed, and he was found to have a paranoid 
personality disorder with borderline features.  He stated he 
was released from active duty because of his offense and 
because of a personality disorder.  The veteran's wife 
reported that since his separation from active service, the 
veteran had been isolated, paranoid, angry, easily provoked, 
and easily angry without being provoked.  She added that 
since the end of 1996, he had seen a physician for 
antidepressant medication.  She stated she would never leave 
the veteran for long periods of time.  The veteran's wife 
reported that the veteran remained furious for a long time 
and paranoid about what she did.  She stated that he always 
checked on and followed her and would question her about what 
he did.  She described him as never being able to relax-that 
he was tense, apprehensive and constantly on rigid 
surveillance around his house.  The veteran's wife stated 
that they rarely had guests because the veteran felt that 
when anyone talked, it was against him.  The veteran's wife 
stated that the veteran did not take care of himself in that 
he did not brush his teeth or hair and that she would have to 
force him to take a shower.  He stated that if he was in a 
recumbent position, he would get muscle spasms and that he 
was easily fatigued and exhausted if he stood.

The examiner stated that the veteran was fairly well groomed, 
cooperative, in fair eye contact, but rigid, tense and 
apprehensive.  He stated the veteran's affect was that of 
depression and that his mood was sad and low.  On a scale of 
one to 10, with 10 being the least depressed, the veteran 
reported that he was about a two.  He expressed periods of 
feeling helpless and hopeless, with fleeting thoughts of 
suicide, but stated that he had no plans.  The examiner 
stated that there were no gross psychotic symptoms 
(delusions, auditory/visual hallucinations) and that the 
veteran was well oriented to time, person and place.  He 
noted the veteran's concentration was diminished due to 
preoccupation with suspicions/mistrust about other people, 
his surroundings, and his wife.  He described the veteran's 
memory for recent and remote events as accurate and intact 
and that the veteran had fair insight and judgment.  The 
examination entered a diagnosis of dysthymic disorder with 
anxiety and noted that the veteran had a borderline 
personality with strong paranoid features.  He described the 
veteran's level of disability as moderate.  He entered a GAF 
score of  40 and indicated that it had been as high as 45 in 
the previous year.

A December 1997 VA treatment record shows that the veteran 
was suffering from depression on the basis of a complete 
review of the pertinent psychiatric records and evaluations.  
Depression was termed secondary to a back injury and to his 
emotional condition, but had definitely been precipitated by 
his back condition.  He needed after care follow-up with his 
primary care provider.

In January 1998, the RO granted service connection for 
dysthymic disorder with anxiety as secondary to service-
connected degenerative disc disease superimposed on chronic 
lumbosacral strain, L3-4, L5-S1, rated as 100 percent 
disabling, effective February 27, 1997.  The rating was based 
on manifestations shown on the March and July 1997 
psychiatric examinations, and the date of receipt of the 
claim.

As stated above, in a September 1999 decision, the Board 
granted an earlier effective date of April 22, 1996, for the 
award of service connection for dysthymic disorder with 
anxiety, to include the 100 percent evaluation assigned.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); see 38 C.F.R. 3.400.  A specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 1991); 
38 C.F.R. § 3.151 (2001).  A claim-application means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2001).

Additionally, under 38 C.F.R. § 3.155(a) (2001), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  The benefit sought must be identified, see Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997) (citing 38 C.F.R. § 
3.155(a)), but need not be specific, see Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  See id.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  Id.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
effective date earlier than April 22, 1996, for the grant of 
service connection for dysthymic disorder with anxiety.  The 
reasons follow.

First, the Board notes that the veteran asserted in his 
February 1998 notice of disagreement that, "According to my 
records[,] I filed for an increase in [] March 1996.  Since I 
was granted 100% [service-connected] disability[,] my 
retroactive date should be 1991.  Please review my file and 
grant my 100% [evaluation for the psychiatric disorder] back 
to my original date of claim in 1991."  Such argument does 
not assist the veteran in obtaining an earlier effective 
date.  When the veteran filed his original claim for 
compensation in April 1991, he did not include a claim for 
service connection for a psychiatric disorder.  Instead, he 
listed the specific disabilities for which he sought service 
connection, and a psychiatric disorder was not one of them.  
The Board finds no basis in law or in fact to consider the 
veteran's original claim, submitted in 1991, as an informal 
claim for service connection for a psychiatric disorder, as 
there was nothing in that application that should have put 
the RO on notice that the veteran was seeking secondary 
service connection for a psychiatric disorder.  Thus, an 
effective date back to 1991 or to 1990 is legally impossible.

The Board is aware that the veteran has asserted that the 
service medical records show that he had a psychiatric 
disorder in service; however, such records show that the 
veteran was diagnosed with  a personality disorder.  A 
personality disorder is not a disease or injury within the 
meaning of applicable VA legislation providing compensation 
benefits, which law was in effect at the time the veteran 
filed his original claim for service connection in 1991.  See 
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (1991 through 2001); see 
also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (sustaining 
that section 3.303(c) as being within the Secretary's 
authority to prescribe regulations).  Thus, although the 
veteran was diagnosed with a personality disorder in service, 
it does not establish a basis for an effective earlier than 
April 22, 1996, for the grant of service connection for 
dysthymic disorder with anxiety.  Even if the veteran was 
diagnosed with a psychiatric disorder (as opposed to a 
personality disorder) in service, such does not establish an 
intent on the part of the veteran to file a claim for 
secondary service connection for a psychiatric disorder.  See 
Brannon v. West, 12 Vet. App. 32 (1998).

Additionally, in support of an earlier effective date of the 
grant of service connection for dysthymic disorder with 
anxiety, the veteran has argued that he was advised by a 
veteran's counselor to delay filing until he established 
service connection for residuals of the back injury.  While 
that may be true, the law and regulations are explicit 
regarding effective dates for service connection.  A claim in 
the form specified by the Secretary is a prerequisite to such 
benefits.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151 
(2001);38 C.F.R. § 3.1(p).  There is no waiver of this 
requirement on the basis that the veteran was misinformed by 
someone, even a veteran's counselor, or was otherwise 
ignorant of the requirement.  See McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994) (erroneous advice given by a government 
employee cannot be used to estop government from denying 
benefits).  Regardless, in this case, the veteran has 
demonstrated substantial knowledge about claims for VA 
compensation benefits, as he began filing claims within one 
year following his discharge from service.  The Board finds 
the veteran's argument claiming that he was misinformed to be 
incredible.

The Board has thoroughly reviewed the evidence of record, 
including the multiple statements submitted by the veteran 
and his representative.  Prior to April 22, 1996, the veteran 
made no reference to having a psychiatric disorder 
attributable to either service or a service-connected 
disability.  In his brief before the Court, the veteran's 
representative has listed several documents of record, which 
he believes could allow for an effective date earlier than 
April 22, 1996, for the grant of service connection for 
dysthymic disorder with anxiety.  Specifically, he noted that 
at the time of the May 1991 examination, the veteran had 
reported numerous problems such as back pain, not being able 
to drive long distances without stopping, and that his back 
affected his sex life and his father-son relationship.  
Additionally, he stated that the veteran had testified at the 
May 1992 hearing that it really bothered him when his wife 
came to see him graduate while in service and that because of 
his back pain, he was sitting on a bench.  The veteran's 
representative also noted that during the hearing, the 
veteran complained of not being able to play with his son 
like he had previously and not being able to do anything.  
The veteran's representative stated, "The difficulty with 
the Board's analysis [in the September 1999 decision] is that 
the veteran in his communication for the report of medical 
examination in 199[1], as well as at his personal hearing in 
1992, was setting forth multiple problems experienced . . ." 
and asserted that the Board should have applied the holding 
in Brannon, 12 Vet. App. 32, to the facts in this case.

In that case, the veteran asserted that VA should have 
adjudicated a claim for secondary service connection for a 
psychiatric disorder based on the evidence of record, which 
consisted of a statement from the veteran, where he alleged 
that he heard voices when his service-connected rash became 
worse, and a VA examination report, wherein the examiner 
noted that the veteran was suffering from tremendous anxiety 
secondary to itching.  The Court determined that such 
evidence did not establish an informal claim for secondary 
service connection, as the veteran had failed to express an 
intent to file a claim for secondary service connection.  Id. 
at 33.  The Board finds that the facts in Brannon are more 
favorable than the facts in this case, and thus that case 
does not assist the veteran in obtaining an effective date 
earlier than April 22, 1996, for the grant of service 
connection for dysthymic disorder with anxiety.  

Here, the Board finds no basis to construe the veteran's 
report of multiple problems at the May 1991 VA examination 
report or his report of not being able to do anything and 
being bothered while in service to be implied claims for 
secondary service connection for a psychiatric disorder.  At 
the time the veteran submitted his April 22, 1996, statement, 
there was no evidence previously submitted that attributed 
the psychiatric disorder to the veteran's service-connected 
degenerative disc disease superimposed on chronic lumbosacral 
strain, to include a statement by a medical professional, as 
was the case in Brannon.  The Court noted that the veteran 
(or his representative) had to express an intent to seek 
secondary service connection for his psychiatric disorder and 
that the mere presence of the medical evidence did not 
establish an intent "on the part of the veteran" to seek 
secondary service connection for the psychiatric disorder.  
Id. at 35.  Here, prior to April 22, 1996, the veteran, or a 
representative of the veteran, did not express an intent to 
seek secondary service connection for a psychiatric disorder. 

This same analysis applies to the findings reported by the VA 
examiner in the May 1991 examination report, wherein he noted 
that the veteran was "aware of definite chronic symptoms of 
tension and depression" and that the veteran's low back pain 
"is probably significantly increased by chronic tension 
and/or depression."  As in Brannon, the examiner has made a 
connection between the veteran's service-connected back 
disorder and tension and/or depression; however, this does 
not show an intent on the part of the veteran to file a claim 
for secondary service connection.  Id.  

The Board is aware that in the Brannon decision, the Court 
noted that there are times when medical evidence will 
establish an informal claim for compensation benefits; 
however, the right circumstances involve claims for increased 
evaluations and petitions to reopen a previously denied 
claim.  Id. at 33 citing 38 C.F.R. § 3.157(b) (once a claim 
for compensation has been allowed, receipt of a VA outpatient 
or hospital examination or admission to a VA hospital will be 
accepted as an informal claim for increased benefits and once 
a claim for compensation has been disallowed, receipt of a VA 
outpatient or hospital examination or admission to a VA 
hospital will be accepted as an informal claim to reopen).  
Here, the issue before the Board in this case involves a 
claim for service connection without the claim having been 
previously denied.  Thus section 3.157(b) is not applicable 
to the veteran's claim and would not assist in obtaining an 
earlier effective date.

The Board notes that the veteran's representative pointed out 
that the veteran stated "yes" to ever having or having 
currently now depression or excessive worry at the time the 
veteran separated from service.  As stated above, complaints 
such as these do not establish an intent on the part of the 
veteran to file a claim for secondary service connection for 
a psychiatric disorder.  Within one year of the veteran 
completing such questionnaire, he submitted an original claim 
for service connection, wherein he neglected to include a 
claim for secondary service connection for a psychiatric 
disorder, but listed four other disabilities for which he was 
seeking service connection.  The Board finds that the 
veteran's report of depression and excessive worry at 
separation from service does not provide a basis to grant an 
effective date earlier than April 22, 1996, for the grant of 
secondary service connection for dysthymic disorder with 
anxiety.

The April 22, 1996, statement submitted by the veteran was 
the first time that the veteran claimed that he had a 
psychiatric disorder attributable to the service-connected 
back disorder.  This claim was received in the context of a 
request for additional compensation for his service-connected 
back disorder.  At that time, the veteran sufficiently 
identified the benefit sought, increased compensation (beyond 
that which was then being received) and what the benefit was 
sought for (psychiatric dysfunction secondary to service 
connected back dysfunction).  By viewing the April 22, 1996, 
communication as an informal claim for pertinent benefits, 
the Board, in its September 1999 decision, determined that 
this was the appropriate effective date for the grant of 
service connection for dysthymic disorder with anxiety.  
Prior to that time, however, the veteran expressed no intent 
to file a claim for secondary service connection.  While pre-
service medical records showed that the veteran had 
attributed a psychiatric disorder to his June 1987 back 
injury, that does not establish an informal claim for 
secondary service connection for a psychiatric disorder, as 
the back disorder the veteran had at that time (pre-service) 
was clearly not service related and any psychiatric disorder 
diagnosed at that time would not be attributable to service 
or a service-connected disability.

Again, the Board has thoroughly reviewed the evidence of 
record and finds that an effective date earlier than April 
22, 1996, for the grant of service connection for dysthymic 
disorder with cannot be granted for the reasons stated above.  
The preponderance of the evidence is against the veteran's 
claim, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.  


ORDER

Entitlement to an effective date earlier than April 22, 1996, 
for the grant of service connection for dysthymic disorder 
with anxiety is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

